internal_revenue_service department of the treasury number release date index number 2056a washington dc person to contact telephone number refer reply to cc psi plr-125598-02 date november re legend trust decedent spouse daughter son bank g country date date date date date dear this is in response to your date submission in which you requested on behalf of trust an extension of time under sec_301_9100-1 of the procedure and administration regulations to file the notice provided under sec_20_2056a-10 of the estate_tax regulations that the beneficiary of trust has become a united_states citizen according to the facts submitted decedent died on date survived by his spouse spouse at the time of decedent’ s death spouse was not a united_states citizen on date trust a qualified_domestic_trust under sec_2056a of the internal_revenue_code was established under the terms of decedent’s will the trustees of trust are daughter son and bank g an officer of bank has the principal responsibility for servicing the trust account on date daughter and son contacted g to request on spouse’s behalf a principal distribution from trust on the same day g contacted daughter by telephone to advise her that a principal distribution might be subject_to the additional estate_tax under sec_2056a because spouse was not a united_states citizen at that point daughter mentioned to g that spouse had become a united_states citizen on date it is represented that this was the first time bank or g learned that spouse had become a united_states citizen it is represented that spouse a citizen of country was unaware of the requirement that she notify the internal_revenue_service that she had become a united_states citizen daughter and son were also unaware of this requirement and therefore they had not mentioned this fact to bank or g prior to the date telephone conversation upon learning that spouse had become a united_states citizen bank began the process of preparing and filing the notice required under sec_20_2056a-10 on date bank filed the required notice on form 706-qdt u s estate_tax_return for qualified domestic trusts with the internal_revenue_service it is represented that spouse has continuously resided in the united_states from the date of decedent’s death until the time that spouse became a united_states citizen no principal distributions have been made from trust since trust was established a ruling is requested that a reasonable extension of time be granted to file on form_706 qdt the notice required under sec_20_2056a-10 that spouse has become a united_states citizen sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in paragraph if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 paragraph provides that paragraph shall not apply to any property passing to the surviving_spouse in a qdot under sec_2056a in order for a_trust to be a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution the trust must meet the requirements of treasury regulations that are prescribed to ensure collection of any federal estate_tax imposed either with respect to the trust property in the case of any distributions of trust principal during the life of the surviving_spouse other than distributions on account of hardship or upon the property remaining in the trust at the time of the surviving spouse's death and the executor must make an election that applies to the trust on the federal estate_tax_return to qualify the property for the federal estate_tax_marital_deduction sec_2056a provides that an estate_tax is imposed on - a any distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of the death of the decedent and before such spouse became a citizen_of_the_united_states sec_2056a shall not apply to any distributions after such spouse became a citizen and sec_2056a shall not apply sec_20_2056a-10 and provide in part that a qdot is no longer subject_to the sec_2056a tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year that the surviving_spouse becomes a citizen unless an extension of time of up to months for filing is granted under sec_6081 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_20_2056a-10 the time for filing the required notice with the internal_revenue_service is not expressly prescribed by statute accordingly bank the u s trustee may seek an extension of time to file the required notice and certification with the internal_revenue_service that spouse has become a united_states citizen requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore bank is granted an extension of time until date to file the required notice and certification with the internal_revenue_service that spouse is a citizen_of_the_united_states the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
